Citation Nr: 0534010	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  02-03 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation greater than 50 
percent for dysthymia prior to April 15, 2005.

2.  Entitlement to an increased evaluation greater than 70 
percent for post-traumatic stress disorder, bipolar disorder, 
and major depression, for the period commencing on April 15, 
2005.

3.  Entitlement to an increased evaluation greater than 10 
percent for chloracne.

4.  Entitlement to an initial evaluation greater than 20 
percent for diabetes mellitus, effective February 20, 2001.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 1970 
and from December 1970 to December 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated September 2000 and July 
2001 by the New Orleans, Louisiana, Regional Office (RO) of 
the Department of Veterans Affairs (VA).

In November 2003, the Board remanded the claim for further 
evidentiary and procedural development.  Following these 
developments, the claims were readjudicated at the agency of 
original jurisdiction and returned to the Board in September 
2005.  The veteran now continues his appeal.


FINDINGS OF FACT

1.  For the period prior to April 15, 2005, the veteran's 
dysthymia was manifested by depression, anxiety, disturbed 
sleep, and social withdrawal, which produces occupational and 
social impairment with reduced reliability and productivity 
due to disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.

2.  For the period commencing on April 15, 2005, the 
veteran's PTSD, bipolar disorder, and major depression, is 
manifested total social isolation and unemployability; he 
requires partial assistance with his day-to-day living.

3.  The veteran's chloracne is currently manifested by severe 
symptoms that include recurring comedones, cystic lesions 
that filled with a foul-smelling discharge, and disfiguring 
scars affecting his entire back and buttocks, which covers 40 
percent of his body.  Exposed areas are not affected and 
systemic medications are not required for treatment.

4.  For the period from February 20, 2001 to the present, the 
veteran's diabetes mellitus produced no specific systemic 
complications or activity restrictions and is treated and 
controlled with oral medications and diet.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 50 percent 
for dysthymia prior to April 15, 2005 have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9433 (2005).

2.  The criteria for an evaluation of 100 percent for PTSD, 
bipolar disorder, and major depression, for the period 
commencing on April 15, 2005 have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2005).

3.  The criteria for a 30 percent evaluation for chloracne 
have been met.  38 U.S.C.A. § 1155 (West 2002);  38 C.F.R. 
§§ 4.7, 4.118, Diagnostic Code 7806 (2001); 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2005).  

4.  The criteria for an initial evaluation greater than 20 
percent for diabetes mellitus, effective February 20, 2001, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West 2002), requires VA to assist 
a claimant in developing all facts pertinent to a claim for 
VA benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005)).

The Board notes that the RO has provided the veteran with 
express notice of the provisions of the VCAA in 
correspondence dated in April 2004, in which it provided the 
veteran with an explanation of how VA would assist him in 
obtaining necessary information and evidence.  The veteran 
has been made aware of the information and evidence necessary 
to substantiate his claims and has been provided 
opportunities to submit such evidence.  A review of the 
claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His current VA treatment records have been obtained and 
associated with the claims folder.  An inquiry to the Social 
Security Administration (SSA) determined that he was not 
presently in receipt of any SSA disability benefits or 
Supplemental Security Income.  He has been provided with VA 
examinations which address the increased rating claims on 
appeal.  Finally, he has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The veteran has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him. (See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).)  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating the claims.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.

Pertinent laws & regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2005).

Entitlement to an increased evaluation greater than 50 
percent 
for dysthymia prior to April 15, 2005.

The veteran was granted service connection for a chronic 
psychiatric disability in an August 1993 rating decision 
(implementing a favorable Board decision dated in July 1993).  
Prior to April 15, 2005, the disability was rated as 
dysthymia.  The current appeal stems from the veteran's 
application for an increased evaluation for dysthymia that 
was filed with VA in June 2000.  Based on his application, he 
was granted an increased evaluation, from 30 percent to 50 
percent, for dysthymia effective from the date he reopened 
his claim.    

Total occupational and social impairment, due to such 
symptoms as:
 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self 
or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, 
or own name
10
0
Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
70 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:
50
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships

38 C.F.R. § 4.130, Diagnostic Code 9433 (2005).

VA psychiatric treatment and examination reports for the 
period prior to April 15, 2005, show that the veteran's 
dysthymia was primarily manifested by complaints of 
depression, sadness, loss of energy and loss of desire to 
leave the confines of his home, social avoidance, paranoid 
thoughts, mental confusion, disturbed sleep, anxiety, and 
nervousness.  

When seen at a VA mental hygiene clinic in January 2000, he 
was alert, cooperative, properly dressed and groomed.  His 
mood and affect were pleasant, and he had good eye contact.  
He was articulate, relevant, spontaneous and goal directed.  
He denied homicidal/suicidal ideation.  He was oriented times 
three.  His Global Assessment of Functioning (GAF) score was 
85.  Similar findings were reported in April 2000.  

During a July 2000 VA psychiatric examination, the veteran he 
did had not been employed since 1980 because of his nerves.  
He had a prior history of suicide attempts, the most recent 
being in 1992, but none since then.  Mental status 
examination revealed that he was sad and dejected.  He was 
cooperative.  There was no thought disorder.  He was oriented 
times 4 and had good recall.  The diagnosis was dysthymic 
disorder.  The GAF score was 55.

When seen at a VA mental hygiene clinic in September 2000, he 
was alert and cooperative.  His affect and mood were somewhat 
anxious and depressed, and he had intermittent eye contact.  
Speech was relevant spontaneous and goal directed.  He denied 
suicidal ideation.  He heard voices.  The diagnosis was bi-
polar disorder.  His GAF score was 65.  In January 2001, 
there had been slight improvement in his condition, and his 
GAF score was 70.  In November 2001, the veteran was seen 
following the death of his wife a week earlier.  He appeared 
to be experiencing normal bereavement following her death.  
He was depressed and tearful.  He was pleasant and 
cooperative, but had some paranoia and did not want to leave 
his home.  His insight and judgment were intact.  His GAF 
score was 50.  

Additional VA mental hygiene clinic records reflect 
essentially the same findings: his affect was depressed and 
he appeared older than his stated age.  There was no evidence 
of thought disorder, hallucinations, or psychosis.  He was 
oriented on all spheres and displayed fairly good memory.  He 
displayed good hygiene and grooming, normal speech and 
language articulation, but poor eye contact with the 
interviewer.  His Global Assessment of Functioning (GAF) 
scores for the period between June 2000 and April 14, 2005, 
ranged from 50 - 65.  

According to the American Psychiatric Association's 
Diagnostic and Statistical Manual, 4th Edition (DSM-IV), 
these GAF scores indicated that, at worst, that the veteran 
experienced serious psychiatric symptoms or serious 
impairment in social and occupational functioning and, at 
best, some mild psychiatric symptoms or some difficulty in 
social and occupational functioning.

Applying the aforementioned facts to the rating criteria, the 
Board finds that the veteran psychiatric disorder is not 
manifested by disabling symptoms that are of such severity as 
to warrant the assignment of a rating higher than 50 percent 
prior to April 15, 2005.  The objective evidence shows that 
the veteran is oriented on all spheres and is not homicidal, 
actively suicidal, psychotic, or delusional.  He experienced 
depression, anxiety, sleep disturbance, and social 
withdrawal.  Although the records indicate that the veteran 
was unable to work, this was not solely due to his 
psychiatric disability but was also the result of his 
psychiatric symptoms combined with the occupationally 
impairing effects of his other service-connected 
disabilities, including diabetes mellitus and chloracne, and 
non-service-connected disabilities, including migraine 
headaches and coronary artery disease.  The objective 
psychiatric reports indicate that his GAF scores during this 
period ranged from 50 to 65, indicating mild-to-serious 
difficulty in social and occupational functioning.  The 
objective evidence demonstrates that the veteran's 
psychiatric disability is manifested by disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships, as 
contemplated in the criteria for a 50 percent evaluation.  
However, the evidence does not demonstrate that his level of 
psychiatric impairment more closely approximates the criteria 
contemplated for assignment of a 70 percent evaluation.  In 
this regard, there is no indication that his dysthymia is 
manifested by suicidal ideation; obsessional rituals which 
interfere with routine activities, speech intermittently 
illogical, obscure, or irrelevant; near continuous panic or 
depression affecting the ability to function independently, 
appropriately, or effectively; impaired impulse control, such 
as unprovoked irritability with periods of violence; spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting solely as a result of psychiatric 
symptoms; or inability to establish and maintain effective 
relationships as evidenced by his long marriage.

In view of the aforementioned objective findings, the Board 
concludes that the veteran's level of social and occupational 
impairment due to dysthymia does not warrant the assignment 
of a 70 percent evaluation.  Accordingly, a rating in excess 
of 50 percent for the veteran's service-connected psychiatric 
disorder for the period prior to April 15, 2005 is not 
warranted.  As the preponderance of the evidence is against 
the veteran's claim, the doctrine of reasonable doubt is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Entitlement to an increased evaluation greater than 70 
percent for PTSD, bipolar disorder, and major depression, for 
the period commencing on April 15, 2005.

During the course of the claim, the veteran's service-
connected psychiatric disability was recharacterized for 
rating purposes as PTSD, bipolar disorder, and major 
depression by rating decision dated in July 2005.  The RO 
determined in this rating decision that PTSD was the primary 
disabling diagnosis and rated the psychiatric disability 
under 38 C.F.R. § 4.130, Diagnostic Code 9411, assigning a 70 
percent evaluation effective April 15, 2005.  The criteria 
required for the assignment 70 percent and 100 percent 
ratings are listed above.  

The report of a VA examination conducted on April 15, 2005, 
shows that the veteran had moved in to live with his sister 
and brother-in-law following the death of his spouse.  Since 
the death of his wife, he required some assistance in his 
daily living and his mental, emotional, and physical state 
had deteriorated.  On mental status examination, he was 
punctual for the examination appointment and was oriented as 
to personal identity, place, and time of day and year, but 
not as to date and month.  He was casually dressed and fairly 
neatly groomed.  He appeared 15 - 20 years older than his 
stated age of 55.  His eye contact was almost completely 
avoidant and inappropriate to the interview or to social 
interaction.  Although his speech was coherent, it was low in 
volume and mumbling.  His memory for recent events was 
severely disrupted although it was fairly well intact for 
remote events.  No psychotic symptoms were observed and no 
suicidal or homicidal ideation was expressed.  His mood and 
affect were severely depressed.  He experienced severe sleep 
impairment and required medication to help him sleep in 
addition to psychotropic drugs for his other psychiatric 
symptoms.  The examining psychiatrist endorsed Axis I 
diagnoses of PTSD, bipolar disorder, and depression, and 
assigned a GAF score of 24, indicating serious impairment in 
communication and judgment or an inability to function in 
almost all areas.  The examiner's commentary stated that the 
veteran was totally socially isolated, did not interact with 
any people other than his sister and brother-in-law, and was 
unemployable.  

Applying the facts of the case to the applicable regulations 
for rating psychiatric disorders, the Board finds that the 70 
percent evaluation currently assigned for PTSD, bipolar 
disorder, and major depression adequately does not reflect 
the present state of the veteran's psychiatric impairment.  
However, assignment of a 100 percent rating for PTSD, bipolar 
disorder, and major depression is warranted under the current 
facts.  While the evidence shows that the veteran is not 
homicidal, suicidal, psychotic, or delusional, he possesses a 
GAF score of 24, and he is, according to the examiner, 
suffering from total social isolation and is unemployable.  

In view of the aforementioned objective findings, the Board 
concludes that the veteran's level of social and occupational 
impairment due to PTSD, bipolar disorder, and major 
depression warrants the assignment of a 100 percent 
evaluation.  

Entitlement to an increased evaluation greater than 
10 percent for chloracne.

The veteran was granted service connection for chloracne due 
to exposure to chemical herbicides during service in Vietnam 
by rating decision of June 1990.  A 10 percent evaluation has 
remained in continuous effect since February 1990, the date 
of his original claim for VA compensation for this chronic 
skin disorder.  The current appeal stems from his claim for a 
rating increase for chloracne that was filed with VA in June 
2000.  As his entitlement to compensation for chloracne has 
already been established and an increased disability rating 
is at issue, the Board need only concern itself with evidence 
showing his present level of impairment caused by this skin 
disorder.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The report of a February 2005 VA dermatological examination 
shows that the veteran's service-connected chloracne is 
manifested by recurring comedones, cystic lesions that filled 
with a foul-smelling discharge, and disfiguring scars 
affecting his entire back and buttocks.  The skin disorder 
was characterized as being severe and affecting 40 percent of 
the veteran's body.  The chloracne did not affect the 
veteran's face, neck, and exposed areas.  The examiner noted 
that the veteran used antibacterial soap and body wash, but 
was not using any systemic medications to treat his skin 
disorder.  Color photographs of the veteran's body that were 
taken in July 2000 reflect the same findings noted on 
examination in February 2005.  The examining physician stated 
that he had reviewed the veteran's relevant medical history 
contained within his claims file prior to conducting the 
evaluation. 

In the current appeal, the veteran's chloracne had been 
evaluated under the schedular criteria for rating eczema as 
contained in 38 C.F.R. § 4.118, Diagnostic Code 7806.  During 
the course of this appeal, the aforementioned rating schedule 
was changed effective August 30, 2002.  Therefore, the Board 
must consider the applicability of the provisions of both the 
old and the new ratings schedule for evaluating eczema.  If 
it turns out that the new version of the regulation confers 
the greater benefit, however, the award cannot be made 
effective prior to the date on which the new regulation was 
implemented.  See DeSousa v. Gober, 10 Vet. App. 461 (1997); 
Green v. Brown, 10 Vet. App. 111, 116-119 (1997); VAOPGCPREC 
3-2000.  Similarly, if it turns out that the older version of 
the schedule confers the greater benefit, the award based on 
the older schedule cannot be made effective beyond the date 
on which the new regulation was implemented.  See Fugere v. 
Derwinski, 972 F.2d 331, 1992 U.S. App. LEXIS 18050, 92 
D.A.R. 11387 (Fed. Cir. 1992).

Prior to August 30, 2002, the criteria contained in 38 C.F.R. 
§ 4.118, Diagnostic Code 7806, for rating eczema, provided 

780
6
Eczema:
Ratin
g

With ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, 
or exceptionally repugnant
50

With exudation or itching constant, extensive 
lesions, or marked disfigurement
30

With exfoliation, exudation or itching, if 
involving an exposed surface or extensive area
10

With slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area
0
38 C.F.R. § 4.118, Diagnostic Code 7806 (prior to August 30, 
2002)

Applying the aforementioned criteria to the facts of the 
case, the Board finds that the evidence supports the 
allowance of a rating increase to 30 percent for the 
veteran's chloracne.  Although there is no disfigurement of 
any exposed areas, his skin disorder more closely 
approximates the criteria for a 30 percent evaluation in 
effect prior to July 31, 2002, in that it is manifested by 
exfoliation and exudation with extensive lesions over an 
extensive, non-exposed area affecting his back and buttocks.  
See 38 C.F.R. § 4.7.  Assignment of a 50 percent evaluation 
is not warranted, however, because there is no evidence of 
skin ulcerations or systemic or nervous manifestations, and 
the area affected is not an exposed part of the body. 

Effective August 30, 2002, the rating criteria for eczema 
were revised as follows:

780
6
Dermatitis or eczema.
Ratin
g
 
More than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required during the past 12-month period 
60
 
20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, 
during the past 12-month period 
30
 
At least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six 
weeks during the past 12-month period 
10
 
Less than 5 percent of the entire body or less 
than 5 percent of exposed areas affected, and; no 
more than topical therapy required during the past 
12-month period 
0
 
Or rate as disfigurement of the head, face, or 
neck (DC 7800) or scars (DC's 7801, 7802, 7803, 
7804, or 7805), depending upon the predominant 
disability. 
 
38 C.F.R. § 4.118, Diagnostic Code 7806 (2005)

Applying the facts of the case to the revised criteria, the 
Board finds that the veteran's chloracne warrants the 
assignment of a 30 percent evaluation as of August 30, 2002, 
on the basis of the VA examiner's objective assessment that 
the skin disorder affected an area that accounted for 40 
percent of the veteran's entire body.  Assignment of a 60 
percent evaluation is not warranted, however, because the 
medical evidence does not demonstrate that an area greater 
than 40 percent of the veteran's entire body is affected, or 
that any exposed areas are affected, or that he requires 
systemic medication therapy of any sort to treat his skin 
disease.

Entitlement to an initial evaluation greater than 20 percent 
for diabetes mellitus, effective February 20, 2001.

The veteran filed a claim for VA compensation for diabetes 
mellitus on February 20, 2001.  By rating decisions of July 
2001 and January 2002, he was granted service connection and 
a 20 percent evaluation for this disease, effective on 
February 20, 2001 (the date of his claim).  The veteran 
appealed the determination, contending that his diabetes 
mellitus warranted the assignment of an initial rating 
greater than 20 percent.  Consideration must therefore be 
given regarding whether the case warrants the assignment of 
separate ratings for his service-connected diabetes mellitus 
for separate periods of time, from February 20, 2001, to the 
present, based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The medical evidence shows that the veteran's diabetes 
mellitus was diagnosed in May 1990 and was treated and 
controlled with oral medications (Glipizide and Micronase) 
and diet.  Medical treatment and examination reports since 
that time, which include the report of a VA medical 
examination conducted in March 2005, show that his Type II 
diabetes mellitus was treated with diet and oral medications 
(Glyburide and Metformin).  The diabetes produced no specific 
systemic complications or activity restrictions.

791
3
Diabetes mellitus
Rati
ng

Requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities 
(avoidance of strenuous occupational and 
recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring at 
least three hospitalizations per year or weekly 
visits to a diabetic care provider, plus either 
progressive loss of weight and strength or 
complications that would be compensable if 
separately evaluated
100

Requiring insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications 
that would not be compensable if separately 
evaluated
60

Requiring insulin, restricted diet, and regulation 
of activities
40

Requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet
20

Manageable by restricted diet only
10
Note (1): Evaluate compensable complications of diabetes 
separately unless they are part of the criteria used to 
support a 100 percent evaluation. Noncompensable 
complications are considered part of the diabetic process 
under diagnostic code 7913.
Note (2): When diabetes mellitus has been conclusively 
diagnosed, do not request a glucose tolerance test solely for 
rating purposes. 
38 C.F.R. § 4.119, Diagnostic Code 7913 (2005)

Applying the aforementioned criteria to the facts of the 
case, the Board finds that from February 20, 2001 to the 
present time, the veteran's diabetes mellitus requires only 
dietary restrictions and oral hypoglycemic medications to 
control, and is not manifested by any systemic complications 
and does not impose any restrictions on his activities.  This 
is within the criteria boundaries for a 20 percent 
evaluation.  As the veteran does not require the use of 
insulin, and as there are no activity restrictions associated 
with the his diabetes, the criteria for the assignment of a 
40 percent evaluation have not been met.  His claim for an 
initial evaluation greater than 20 percent for diabetes 
mellitus from February 20, 2001 is therefore denied.  Because 
the evidence in this case is not approximately balanced, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 4.3 (2005); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

An increased evaluation greater than 50 percent for dysthymia 
prior to April 15, 2005 is denied.

A rating of 100 percent for PTSD, bipolar disorder, and major 
depression, for the period commencing on April 15, 2005 is 
allowed, subject to the criteria for award of monetary 
benefits.

An increased evaluation to 30 percent for chloracne is 
granted.

An initial evaluation greater than 20 percent for diabetes 
mellitus, effective February 20, 2001, is denied.


REMAND

A review of the claims file shows that in its rating decision 
of July 2005, the RO granted the veteran a total rating for 
individual unemployability due to his service-connected 
disabilities (TDIU) with an effective date of April 15, 2005.  
Notice of this decision and the veteran's appellate rights 
were sent to him in July 2005.  In response, the veteran's 
representative submitted a brief in September 2005 that 
contained language that indicated disagreement with the 
decision with respect to the effective date assigned for the 
TDIU.  Accordingly, a statement of the case addressing the 
specific issue of entitlement to an earlier effective date 
prior to April 15, 2005, for an award of a TDIU must be 
provided to the veteran in response to the timely notice of 
disagreement.  Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).  

Accordingly, this case is remanded for the following actions:



The RO must provide the veteran and his 
representative a statement of the case as 
to the issue of entitlement to an earlier 
effective date prior to April 15, 2005 
for a grant of a TDIU.  The veteran must 
be informed that he must file a timely 
and adequate substantive appeal in order 
to perfect an appeal of this issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
20.302(b) (2005).  Only if a timely 
substantive appeal is filed with respect 
to this issue, subject to current 
appellate procedures, must the case be 
returned to the Board for further 
appellate consideration in this regard.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


